It is now made to appear that the failure to file the statement of facts and bills of exception was not due to negligence on the part of either appellant or his counsel. In short, the statement of the district attorney and trial judge shows that appellant used due diligence to secure approval and filing of the statement of facts and bills within the time required by law. Under the circumstances, the appeal will be considered on its merits.
C.E. Cowand, the injured party, testified, in substance, as follows: He was ten years old at the time of the alleged assault. He was returning home from school on December 16, 1933, when appellant overtook him and asked him to go with him to an old gin, saying that he wanted to catch some pigeons. After they entered the gin house, appellant assaulted him, and, against his will and resistance, carnally knew him. In short, the testimony of the witness made out a case of sodomy.
Appellant did not testify in his own behalf, but introduced witnesses whose testimony raised the issue of alibi.
It is shown in bill of exception No. 1 that the injured party testified that he told his brother Lynn what appellant had done to him. It is recited in the bill that appellant objected on the ground, among others, that the testimony was hearsay. We find no certificate negativing appellant's presence at the time the conversation was had. Bill of exception No. 2 recites that Lynn Cowand testified that his brother told him what appellant had done to him. This bill sets out some of the details of the conversation. There is nothing in said bill to show that appellant *Page 398 
was not present at the time said conversation was had. A mere statement of a ground of objection in a bill of exception is not a certificate on the part of the trial judge that the facts which form the basis of the objection are true; it merely shows that such an objection was made. Branch's Annotated Penal Code, sec. 209; Edelen v. State, 103 Tex.Crim. Rep.; Buchanan v. State, 298 S.W. 569. If appellant was not present at the time the conversations in question were had the bills of exception should have shown such fact. The legal presumption is that the ruling of the trial court was correct unless the bill of exception shows otherwise. If appellant was present the testimony was not hearsay. We quote from 4 Tex. Jur., sec. 215, page 309, as follows:
"A bill of exception complaining of the admission of evidence must show, and the judge must certify, that the objections interposed to the evidence are founded on facts, that is, that they are in fact true, and it must set out such facts or so much of the evidence as to verify their truth. The rules in this respect are elemental.
"In accordance with the general rule, a mere statement of a ground of objection to the evidence in the bill is not a certificate of the judge that the facts which form the basis of the objection are true; it only shows that such an objection was made, and is insufficient to present the ruling for review, where the evidence is not patently and obviously inadmissible per se. In other words, the statement of the grounds of objection is not tantamount to a showing of the existence or truth of the facts so stated as reasons for making the objection, and does not establish their truth; the matters so stated cannot be considered as, or presumed to be, statements of fact."
Appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON SECOND MOTION FOR REHEARING.